Title: To Thomas Jefferson from Thomas Hall, 7 May 1821
From: Hall, Thomas
To: Jefferson, Thomas


Sir,
Philada
May 7th 1821
I feel it my duty to apologise for my procrastination in acknowledging the receipt of your favour of the 12th Apr, respecting the appointment of Chemical Professor in the new University I hope, sir, that this  apparent neglect will not be construed into disrespect towards a Patron of Science.I was not a little disappointed at the account with which you honored me, of the present state of your Institution, differing as it does, from those which I had previously heard, in such material points.As I believe that your plan is admirably calculated for the purposes of education as well as the improvement of Science and the support of its dignity, I must always feel interested in its concerns, independently of my hope of becoming connected with itPlease to accept my thanks for your promised attention to the documents which I have taken the liberty of entrusting to your care—should their object be ultimately attained, I will consider no exertions as too arduous, that may have a tendency to promote the interests or respectability of the Institution—meanwhile Believe meSir very respecfully your obet SertThos M Hall M. D